DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-26 were subject to a restriction requirement in the previous communication. Claims 1-13, 15-24, and 26 were elected and are examined in this application. Claims 14 and 25 are withdrawn as being drawn to a nonelection invention. This communication is the first action on the merits. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2018002837 filed in Japan on 1/11/2018 and JP2018201492 filed in Japan on 10/26/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-13, 15-24, and 26) in the reply filed on 8/11/2021 is acknowledged.
Claims 14 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The Information Disclosure Statement filed 2/26/2020 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “wherein the communicator is communicably connected to one or more first information terminals, which are information terminals owned by one or more users to which the packages are to be delivered, and a second information terminal, which is an information terminal provided for the delivery vehicle, over a certain network, transmits delivery notification information for notifying each of the users of information regarding the corresponding package to the first information terminal owned by the user, and receives viewing time information indicating a viewing time of the delivery notification information from each of the first information terminals.” These limitations of claim 1 render the claim indefinite because it is unclear, under the broadest reasonable interpretation, whether it is the communicator or a second information terminal which is performing the “transmits delivery notification information” and “receives viewing time information” steps of claim 1, and therefore the claim is amenable to two or more plausible claim constructions. See Ex Parte Miyazaki, 89 USPQ2d 1207, 1211, (Bd. Pat. App. & Int. 2008), holding “if a claim is amenable to two or more plausible claim constructions” the claim may be rejected as indefinite during prosecution. For the purposes of further examination, the examiner interprets the communicator as performing these functions. 
Claim 1 further recites “wherein the communicator is communicably connected to one or more first information terminals, which are information terminals owned by one or more users to which the packages are to be delivered” but then later recites “transmits delivery notification information for notifying each of the users of information regarding the corresponding package to the first information terminal owned by the user” – rendering claim 1 indefinite because it is unclear whether the claim is limited to only transmitting delivery notification information to a single first information terminal owned by a single user, or if the claim is intended to claim transmitting delivery notification information to each of a plurality of first information terminals owned by the one or more users. For the purposes of further examination, the examiner interprets claim 1 to require transmitting the information to at least one first information terminal owned by a user. 
Dependent claims 2-11 and 15-21 are also rejected for the reasons above as they depend from claim 1.
Claims 12 is rejected under § 112(b) for similar reasons because it recites “wherein the communicator is communicably connected to one or more first information terminals, which are information terminals owned by one or more users to which the packages are to be delivered, and a second information terminal, which is an information terminal provided for the delivery vehicle, over a certain network, transmits delivery notification information for notifying each of the users of information regarding the corresponding package to the first information terminal owned by the user, and receives viewing information indicating that the delivery notification information has been viewed on the first information terminal from each of the first information terminals.” The limitation above is indefinite because it is unclear whether it is “the communicator” or “a second information terminal” which is performing the “transmits” and “receives” steps – and therefore the claim is amenable to two plausible claim constructions.  See Ex Parte Miyazaki as above. For the purposes of further examination, the examiner interprets the communicator as performing these functions.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-24, and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 2A Prong One) Independent claims 1 and 22 recite limitations for providing delivery notification information to each of one or more users of information regarding packages, receiving viewing time information indicating viewing times of delivery notifications that were transmitted to information terminals of one or more users for notifying each of the users of information regarding the packages, calculating a degree of interest of each of the users in the corresponding package, and setting the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of a difference between a transmission time of the delivery notification information corresponding to the package and the viewing time indicated by the viewing time information. Independent claims 12 and 23 similarly recite limitations for providing delivery notification information for notifying each of one or more users of information regarding corresponding packages, receiving viewing information regarding the delivery notifications that were transmitted to information terminals of one or more users for notifying each of the users of information regarding one or more packages, calculating a degree of interest of each of the users in the corresponding package, and setting the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of a viewing ratio of the delivery notification information calculated from the viewing information corresponding to the package. Independent claims 13 and 24 similarly recite limitations for receiving a viewing history of each of the users about information regarding packages, calculating a degree of interest of each of the users in the corresponding package and sets the order of delivery of the packages on a basis of the degrees of interest, each of which is calculated on the basis of viewing duration of the information regarding the corresponding package calculated from the viewing history corresponding to the package. Independent claim 26 recites limitations for repeatedly providing notification of an i-th piece of information regarding an i-th package to an i-th user at an i-th transmission time; receiving an i-th piece of viewing time information, which indicates that the i-th piece of information has been viewed at an i-th viewing time; repeating calculation of an i-th degree of interest in the i-th package based on an i-th difference between the i-th viewing time and the i-th transmission time, wherein i = 1 to n, wherein i is a natural number and n is a natural number equal to or larger than 2, wherein a p-th difference corresponding to a p-th package is smaller than a q-th difference corresponding to a q-th package, a p-th degree of interest is larger than a q-th degree of interest, order of delivery indicates that delivery of the p-th package is earlier than delivery of the q-th package, p is a natural number, q is a natural number, wherein 1 is less than or equal to p, q is less than or equal to n, and p is not equal to q; repeating determination of a class to which the i-th package belongs to based on the i-th degree of interest, where i = 1 to n, wherein a first time span corresponding to a class to which the p-th package belongs is shorter than a second time span corresponding to a class to which the q-th package belongs; determining candidate delivery periods for the p-th package, wherein the candidate delivery periods for the p-th package each have the first time span; determining candidate delivery periods for the q-th package. wherein the candidate delivery periods for the q-th package each have the second time span; obtaining a p-th period selected from the candidate delivery periods for the p-th package and a q-th period selected from the candidate delivery periods for the q-th package; if a destination of an r-th package and a destination of the p-th package are in a same building and a class to which the r-th package belongs determined on a basis of an r-th degree of interest corresponds to the first time span, changing the class to which the r-th package belongs from the class corresponding to the first time span to a class corresponding to the second time span, where r is a natural number, 1 is less than or equal to r which is less than or equal to n, r is not equal to p, and r is not equal to q; determining candidate delivery periods for the r-th package, wherein the candidate delivery periods for the r-th package each have the second time span; obtaining an r-th period selected from the candidate delivery periods for the r-th package; and determining order of delivery of first to n-th packages on the basis of the p-th, q-th, and r-th periods. 
These limitations of independent claims 1, 12, 13, 22, 23, 24, and 26 above are found to recite an abstract idea under Step 2A Prong One. As per MPEP 2106.04(a)(2)(II), claim limitations which contain concepts relating to commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (i.e. a commercial interaction between a delivery service and customers for determining the order in which packages are delivered based on the determined levels of interest of one or more users in their respective packages), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
 (Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 1, 12, 13, 22, 23, 24, and 26 is not integrated into a practical application because: The claims recite mere instructions to apply the abstract ideas contained within the respective independent claims using generic computers/computer components (i.e. a presentation device including “a processor” of claims 1, 12, 13, and 26; and a presentation device comprising a processor and communicator of claims 22-24), and the use of a computer or other machinery (i.e. the “communicator” of the presentation device of claims 1, 12, 13, and 26; and the presentation device comprising a processor and communicator of claims 22-24) in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” and also showing “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” Furthermore, even assuming, arguendo, that the limitations for receiving or transmitting information or obtaining data (e.g. transmitting delivery notification information to the information terminals, and receiving viewing time/viewing history information from the information terminals of claims 1/22, 12/23, 13/24, and 26; transmitting delivery order information to the second information terminal of claims 1/22, 12/23, 13/24, and 26; and the additional steps for transmitting of the candidate delivery period information to the terminals and receipt of a selected candidate delivery period from the terminals of claim 26) were somehow not able to be characterized as use of computers in their ordinary capacity, they would nonetheless still just amount to insignificant extra-solution activity (i.e. mere data gathering needed for the performance of the abstract idea). Finally, the fact that the claims describe the communicator of the presentation device as being connected to information terminals used by one or more users, and to another information terminal of a delivery vehicle over a network, does not add anything meaningful to the claims but merely links the performance of the abstract idea to a particular technological environment. 
Therefore, because the claims considered as a whole do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea under the two-prong analysis of Step 2A. 
(Step 2B) Claims 1, 12, 13, 22, 23, 24, and 26 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea using generic computers/computer components (i.e. a presentation device including “a processor” of claims 1, 12, 13, and 26; and a presentation device comprising a processor and communicator of claims 22-24), and the use of a computer or other machinery (i.e. the “communicator” of the presentation device of claims 1, 12, 13, and 26; and the presentation device comprising a processor and communicator of claims 22-24) in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea. As mentioned above, mere instructions to apply an abstract idea or merely using computers/computer components in their ordinary capacity do not add significantly more than the abstract idea. That the claims describe the communicator of the presentation device as being connected to information terminals used by one or more users, and to another information terminal of a delivery vehicle over a network, does not add anything significant to the claims but merely links the performance of the abstract idea to a particular technological environment. Furthermore, that the limitations for receiving or transmitting information or obtaining data (e.g. transmitting delivery notification information to the information terminals, and receiving viewing time/viewing history information from the information terminals of claims 1/22, 12/23, 13/24, and 26; transmitting delivery order information to the second information terminal of claims 1/22, 12/23, 13/24, and 26; and the additional steps for transmitting of the candidate delivery period information to the terminals and receipt of a selected candidate delivery period from the terminals of claim 26) could also be characterized as insignificant extra-solution activity (i.e. mere data gathering needed for the performance of the abstract idea). Such common computer functions as “Receiving or transmitting data over a network, e.g., using the Internet to gather data,” have been recognized by the courts as well-understood, routine, and conventional. See MPEP 2106.04(d)(II) citing Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Therefore, independent claims 1, 12, 13, 22, 23, 24, and 26 do not recite anything that amounts to significantly more than the abstract idea under the Step 2B analysis and therefore are ineligible under § 101. 
(Dependent Claims)	 Dependent claims 2-11 and 15-21 do not alter the analysis above and are still directed to an abstract idea without reciting anything that amounts to significantly more. In particular: Claim 2 recites further steps defining the abstract idea (“calculates a higher degree of interest for a package whose difference is smaller and sets a package with a higher degree of interest higher in the order of delivery”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 3 recites further steps defining the abstract idea (“calculates a higher degree of interest for a package whose difference is smaller, classifies each of the packages into one of classes corresponding to different degrees of interest, determines candidates for each of delivery periods such that the classes have different time spans…obtains, from the first information terminal, a desired delivery period selected by the corresponding user from the candidates for the delivery period, and sets the order of delivery of the packages such that the packages are delivered within the corresponding desired delivery periods”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”), while the steps where the processor “transmits the candidates for one of the delivery periods to each of the first information terminals” is nothing more than the use of computers in their ordinary capacity to receive/transmit information. Claim 4 recites further steps defining the abstract idea (“sets a shorter time span for the candidates for the delivery period for a class corresponding to a higher degree of interest”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 5 recites further steps defining the abstract idea (“determines the candidates for the delivery period within first operation hours for a package belonging to a first class and the candidates for the delivery period within second operation hours including a period other than the first operation hours and the first operation hours”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 6 recites further steps defining the abstract idea (“wherein, if there are, among the packages, two or more packages whose destinations are in a same apartment house, building, or site and that belong to a certain class…classifies, among the two or more packages belonging to the certain class, a top certain number of packages into the certain class and the other packages into a class corresponding to a degree of interest lower than a degree of interest corresponding to the certain class”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 7 recites further steps defining the abstract idea (“wherein, if there are, among the packages, two or more packages whose destinations are located within a certain radius and that belong to a certain class…classifies, among the two or more packages belonging to the certain class, a top certain number of packages into the certain class and the other packages into a class corresponding to a degree of interest lower than a degree of interest corresponding to the certain class”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claims 8-9 merely further describe the information regarding each of the packages used within the abstract idea (“wherein the information regarding each of the packages includes at least an identifier for uniquely identifying the package” of claim 8; “wherein the information regarding each of the packages further includes information indicating a scheduled delivery date or a scheduled delivery time of the package, a current position of the package, and a delivery condition of the package” of claim 9). Claim 10 further recites further limitations that describing the abstract idea (“the processor identifies, on the delivery schedule table, a scheduled delivery date or a scheduled delivery time corresponding to the identifier”) as mere instructions to “apply it” on generic computer components (“the processor”) and limitations including additional elements that amount to the use of a computer in its ordinary capacity to store, receive, or transmit data (i.e. “a memory, wherein the memory stores a delivery schedule table on which an identifier for uniquely identifying each of the packages and a scheduled delivery date and a scheduled delivery time of the package are associated with each other” and “transmits the identified scheduled delivery date or scheduled delivery time to the first information terminal, and wherein the first information terminal outputs the transmitted scheduled delivery date or scheduled delivery time”). The limitations of claim 10 indicating that “the one or more first information terminals are used to view information regarding the corresponding packages” and “the first information terminal outputs the transmitted scheduled delivery date or scheduled delivery time” merely link the performance of the abstract idea to a particular technological environment but do not add anything meaningful to the claims that integrates the abstract idea into a practical application or amounts to significantly more. In addition, the courts have identified “Receiving or transmitting data over a network, e.g., using the Internet to gather data” (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), “Electronic recordkeeping” (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)) and “Storing and retrieving information in memory” (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) as well-understood, routine, and conventional computer activities as described in MPEP 2106.04(d)(II). Claim 11 recites further steps defining the abstract idea (“detects a viewing time at which each of the users has viewed the scheduled delivery date or the scheduled delivery time of the corresponding package, and wherein the degree of interest is calculated on the basis of a difference between the transmission time of the delivery notification information corresponding to each of the packages and the detected viewing time”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 15 recites further steps defining the abstract idea (“sets a package with higher degree of interest higher in the order of delivery”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 16 recites further limitations that generally link the performance of the abstract idea to a particular technological environment (i.e. “wherein the packages include locker delivery packages, which are to be delivered to package lockers”) but do not otherwise add anything meaningful to the claims. Claim 16 also further describes the use of the communicator in its ordinary capacity to receive or transmit data (i.e. “the communicator receives empty information…” and “the communicator transmits storage order information…to the second information terminal”) and recites further steps defining the abstract idea (“sets order of storage of the locker delivery packages in the package lockers in descending order of the degree of interest”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 17 further describes the use of the communicator in its ordinary capacity to receive or transmit data (i.e. “the communicator receives departure information…” and “the communicator transmits the estimated delivery time to the first information terminal owned by the premium user”) and recites further steps defining the abstract idea (“wherein, if receiving the departure information…calculates an estimated delivery time of each of the packages on the basis of a reception time of the departure information and a destination of the package and identifies, as a premium user, a user whose degree of interest is equal to or higher than a threshold”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 18 recites further steps defining the abstract idea (“wherein, if detecting that a destination of a package for the premium user is located within a certain range from a current position of the delivery vehicle…notifies the first information terminal owned by the premium user that the package will soon be delivered”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 19 further describes the use of the communicator and information terminals in their ordinary capacity to receive or transmit data (i.e. “the communicator receives positional information indicating a current position of the delivery vehicle and traffic information regarding a delivery area of the delivery vehicle” and “the communicator transmits the corrected delivery information to the second information terminal”) and recites further steps defining the abstract idea (“calculates an estimated delivery time of a package for the premium user on the basis of the received positional information and traffic information, present time, and a destination of the package for the premium user and corrects, if determining that the calculated estimated delivery time is later than an estimated delivery time that has already been transmitted to the premium user, the order of delivery such that the package for the premium user will be delivered before the estimated delivery time that has already been transmitted to the premium user”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 20 further describes the use of the communicator and information terminal in their ordinary capacity to receive or transmit data (i.e. “the communicator receives nondelivery information…” and “the communicator transmits the nondelivery notification information to the first information terminal owned by the premium user”) and recites further steps defining the abstract idea (“if the nondelivery information is received and a user corresponding to the package that has not been delivered is a premium user, whose degree of interest is equal to or higher than a threshold…generates nondelivery notification information for notifying the premium user that the package has not been delivered”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). Claim 21 further describes the use of the communicator and the first information terminal in their ordinary capacity to receive or transmit data (i.e. “the communicator receives positional information indicating a current position of the first information terminal”) and recites further steps defining the abstract idea (“extracts, from the packages, packages whose destinations are located within a certain range from the current position and sets the order of delivery of the extracted packages on the basis of the corresponding degrees of interest”) implemented as mere instructions to apply it using a generic computer/computer components (i.e. “the processor”). However, none of dependent claims 2-11 and 15-21 recite anything that integrates the abstract idea of claim 1 into a practical application or add significantly more than the abstract idea. 
Therefore, claims 1-13, 15-24, and 26 are ineligible under § 101.

Novelty/Non-Obviousness
Claims  1-12, 15-23, and 26 are novel and non-obvious for the following reasons: 
The examiner is not aware of any prior art which teaches the limitations of claims 1-12, 15-23, and 26 in their entirety. With respect to independent claims 1, 12, 13, 22, 23, 24, and 26 in particular: 
US 20170061367 A1 to Zhang teaches a system/device (Zhang: ¶ 0064-0065, ¶ 0081, and Figs. 3-4) including a processor (Zhang: Fig. 4 and ¶ 0082) and a communication device (Zhang: Fig. 4 and ¶ 0084), and teaches for determining and setting the order in which deliveries are made to customer addresses based on a priority associated with the deliveries (Zhang: ¶ 0064-0065). US 20170161680 A1 to Hong et al. (Hong) teaches a system for monitoring customer product viewing history (including logs, bookmarks, clicks, etc.) in order to determine a product of interest to the customer (Hong: ¶ 0069-0074). Hong further teaches that the determined product of interest is then shipped to the customer anticipatorily before the product is even purchased (Hong: ¶ 0017, ¶ 0035-0038, ¶ 0082-0096). US 20110258134 A1 to Mendez teaches a system for providing access to specific delivery slots and/or inventory of products to priority customers based on a priority code given to the customers that determines their priority standing in regards to product inventory and delivery time slot availability (Mendez: ¶ 0063-0064, ¶ 0078-0079) and teaches a delivery person device located in the vehicle which is provided with the delivery information (Mendez: ¶ 0025; also see Fig. 1 showing device 165 and vehicle 170). US 20170147976 A1 to Koch et al. (Koch) teaches that delivery agents can be pre-positioned within a certain proximity of potential delivery recipients determined based on their browsing habits or determined interest in products (Koch: ¶ 0058, ¶ 0061), and sending notifications to the delivery recipients offering purchase and delivery of the product (Koch: ¶ 0067, ¶ 0070-0075). US 20160117740 A1 to Linden et al. (Linden) teaches determining a user’s interest level in a product based on the amount of time the user spent looking at the product (Linden: ¶ 0049). US 20160140624 A1 to Fukuda teaches calculating an interest level of a user in content based on the user viewing the content within a predetermined period of time (Fukuda: ¶ 0101-0105). WO2015092860A1 teaches providing notifications to a user when a delivery person is approaching the user and receiving a response from the users (see attached translation of WO2015092860A1). 
However, no combination of the references above teaches or suggests, as a whole, transmitting delivery notification information regarding packages to be delivered to a plurality of users to the terminals of the plurality of users, receiving and monitoring the viewing information of the delivery notification information for each of the terminals of the users, using the viewing information (i.e. a difference between a viewing time and the transmission time, a viewing ratio, or viewing history of the package) to calculate a respective degree of interest for each respective user in the particular package, using the calculated degree of interest for each of the respective users in the particular packages to determine an order of delivery of the plurality of users based on the calculated degrees of interest, and transmitting information indicating the order of delivery of the packages on the basis of the degrees of interest to a second information terminal located in a delivery vehicle that is delivering the packages. At best, the references above would suggest separately determining a user’s interest in a product based on viewing history for a product (see Zhang above), separately determining an order for delivery of packages/orders based on a priority status of certain customers (see Mendez above), and calculating some degree of interest in content based on a user viewing the content within some period of time from receiving it (see Linden/Fukuda above). None of the references above teach anything even remotely related to calculate a user’s interest in a package based on viewing information of any delivery notifications by receiving viewing information/viewing history associated with the delivery notifications from user terminals, let alone determining and transmitting an order in which the packages are to be delivered to a terminal of a delivery vehicle delivering the packages in response to the particular methods of determining the users’ interest in the packages disclosed by the claims. 
Therefore, independent claims 1, 12, 22, 23, and 26 are novel and non-obvious over the prior art. Dependent claims 2-11 and 15-21 are also novel and non-obvious as they depend from independent claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170061367 A1 to Zhang et al. (Zhang) in view of US 20170161680 A1 to Hong et al. (Hong), further in view of US 20110258134 A1 to Mendez, and even further in view of US 20160117740 A1 to Linden et al. (Linden).

Claim 13: Zhang teaches: 
A presentation device that presents order of delivery of packages to be delivered by a delivery vehicle (Zhang: ¶ 0081 and Fig. 4 showing computer device; Fig. 3 and ¶ 0064-0065 showing determining and providing order of delivery), the presentation device comprising: 
a processor (Zhang: Fig. 4 and ¶ 0082 central processing unit 401); and 
a communicator (Zhang: at least Fig. 4 and ¶ 0084 showing communications device 403), 



With respect to the limitation: 
wherein the communicator is communicably connected to one or more first information terminals, which are information terminals owned by one or more users to which the packages are to be delivered, 
While Zhang teaches a device including a communication device (Zhang: ¶ 0084), Zhang does not explicitly teach the communicator in communication with first information terminals of one or more users to which the packages are to be delivered. However, Hong teaches a computer device being in communication with one or more first information terminals owned by one or more users to which packages are to be delivered (Hong: Fig. 3 and ¶ 0035, ¶ 0037, ¶ 0066-0070). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the computer being in communication with a user terminal device as taught by Hong in the system of Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

With respect to the limitation: 
and a second information terminal, which is an information terminal provided for the delivery vehicle, over a certain network, 
Zhang teaches a second data processing device which may be disposed with the delivery person or “in the delivery party” which is in communication with the first data processing device over a network (Zhang: ¶ 0055-0057; also see Fig. 1B showing in communication over a network). While Zhang clearly suggests the device and be disposed in a delivery vehicle, to the extent that Zhang/Hong do not explicitly disclose this, Mendez teaches that “Delivery personnel within the delivery vehicles 170 may each carry a mobile transceiver 165 for communication with the server 130” (Mendez: ¶ 0025; also see Fig. 1 showing device 165 and vehicle 170). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the mobile device located in the delivery vehicle as taught by Mendez in the system of Zhang/Hong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Furthermore, it would have been obvious to one of ordinary skill in the art to do so with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “the delivery personnel have the information at their instant perusal so that they can dispel any confusion with the customer” (Mendez: ¶ 0025). 
	
With respect to the limitation following limitations, while Zhang teaches predicting the priority of a delivery based on a predicted requirement, i.e. interest, of a user in the commodity (Zhang: ¶ 0064-0065) but does not explicitly teach the following methods of determining customer interest in a package. However, Hong teaches: 
wherein the one or more first information terminals are used to view information regarding the corresponding packages (Hong: ¶ 0067-0068 and Fig. 3 showing user device searches for product/registers log of bookmark or cart information), 
wherein the communicator receives a viewing history of each of the users about the information regarding the corresponding package from the corresponding first information terminal (Hong: ¶ 0069-0074 showing the collecting viewing history information for products that the user viewed/clicked a threshold number of times), 
wherein the processor calculates a degree of interest of each of the users in the corresponding package (Hong: ¶ 0069-0074 showing determining a product of interest based on the received viewing information) and 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the determination of a user’s interest in a product of Hong in the system of Zhang/Hong/Mendez with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “so that the purchase of the user is aggressively induced, thereby maximizing the sales and helping the user to make a decision to purchase the product” (Hong: ¶ 0019). 

With respect to the limitation: 
sets the order of delivery of the packages on a basis of the degrees of interest, 
Zhang teaches that the delivery order, i.e. delivery priority, is set such that “a priority of a very important person (VIP) user or a user with high credibility is high, or priorities may be arranged according to predicted urgency or time of a requirement of the users for these commodities, and priority is given to an urgent requirement” (Zhang: ¶ 0065) but does not explicitly teach setting the delivery on the basis of interest in the product. However, Hong teaches anticipatory shipping of a product based on the degree of interest in the product for the user (Hong: ¶ 0069-0074; ¶ 0082-0087; ¶ 0091-0096). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the anticipatory shipping before the user has purchased the product based on the degree of interest in a product of interest of Hong in the system of Zhang/Hong/Mendez with a reasonable expectation of success of arriving at the claimed invention, “so that the purchase of the user is aggressively induced, thereby maximizing the sales and helping the user to make a decision to purchase the product” (Hong: ¶ 0019).

With respect to the limitation, while Hong teaches that the degree of interest is based on a viewing history of the user viewing the product as seen above, Zhang/Hong/Mendez do not explicitly teach the following. However, Linden teaches: 
each of which is calculated on the basis of viewing duration of the information regarding the corresponding package calculated from the viewing history corresponding to the package (Linden: ¶ 0049 showing interest level of the user in a product based on the amount of time the user spent looking at the product), 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the calculation of the level of interest based on viewing time of the user of Linden in the system of Zhang/Hong/Mendez with a reasonable expectation of success of arriving at the claimed invention, with the motivation to more effectively market products to a user by determining the level of interest the user has shown in the product (Linden: ¶ 0027, ¶ 0054). 
	
Zhang, as modified above (such that the second information terminal may be a device located in a delivery vehicle), further teaches: 
and wherein the communicator transmits delivery order information indicating the order of delivery to the second information terminal (Zhang: ¶ 0132 and Fig. 8 step 804 showing sending information about recipient addresses and the priority order to the logistics transportation computer system, i.e. the second device)

Claim 24: See the rejection of claim 13 above. Zhang further teaches a method (Zhang: ¶ 0009, ¶ 0042-0045). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628